COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00311-CV


IN RE KENN GOLDBLATT                                                      RELATOR


                                    ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 153-270555-14

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

“Motion To Stay All Trial Court Proceedings Related To Petition For Writ Of

Mandamus” and is of the opinion that relief should be denied.            Accordingly,

relator’s petition for writ of mandamus and motion to stay are denied.



                                                   PER CURIAM

PANEL: DAUPHINOT, WALKER, and GABRIEL, JJ.

DELIVERED: October 6, 2015


      1
       See Tex. R. App. P. 47.4, 52.8(d).